UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2500



JIMMY W. WILLIAMS,

                                             Plaintiff - Appellant,

          versus

U.S. DEPARTMENT OF DEFENSE; JIMMY A. SMOTHERMON,
Director, Directorate for Retired/Annuitant Pay,
Defense Finance and Accounting Office,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-353-2)

Submitted:   March 21, 1996                 Decided:   April 2, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jimmy W. Williams, Appellant Pro Se. Michael Anson Rhine, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to Defendants and dismissing without prejudice his

potential claims under the Federal Tort Claims Act, 28 U.S.C. §§

2675(a), 2679(b)(1) (1988), pending exhaustion of his administra-

tive remedies. We have reviewed the record and the district court's
opinion and find no reversible error. The district court correctly

determined that the majority of the jurisdictional bases alleged by

Appellant did not apply to his claims. Further, the court correctly

determined that the FTCA claim was not exhausted. Finally, as the
court noted, to the extend that Appellant sought to raise a claim

under Bivens v. Six Unknown Named Agents of Fed. Bureau of Nar-
cotics, 403 U.S. 388 (1971), his claims were too vague to state a

cause of action. Accordingly, we affirm the district court's order.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2